Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figures 5 and 7 in the reply filed on 3/22/2021 is acknowledged.  Applicants indicated claims 1-4, 6-13, 15-18 to read on the elected species.  However, it is noted that claims 6, 7, 12, 17 read on figure 6, a non-elected figure.  Hence, claims 5-7, 12, 14, 17 are withdrawn from consideration.  Consideration was given to claims 1-4, 8-11, 13, 15, 16, 18.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/4/2019 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 6/4/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, 15, 16 .are rejected under 35 U.S.C. 102(a1) as being anticipated by Lev (US 2012/0315531).
Refer to figure 2 of Lev.  Regarding claim 1, Lev discloses a lithium ion battery pack comprising: a first group of lithium ion battery pouch cells, each of the lithium ion battery pouch cells in the first group comprising a negative terminal tab 58 and a positive terminal tab 54, the negative terminal tab of each lithium ion battery pouch cell in the first group having an exterior portion that includes a joining region, and the positive terminal tab of each lithium ion battery pouch cell in the first group having an exterior portion that includes a joining region, the exterior portion of the positive terminal tab of each lithium ion battery pouch cell in the first group being composed of aluminum [0020], and at least the joining region of the exterior portion of the negative terminal tab of each lithium ion battery pouch cell in the first group being composed of aluminum or nickel-coated aluminum [0016]; and
a second group of lithium ion battery pouch cells, each of the lithium ion battery pouch cells in the second group comprising a negative terminal tab 358 and a positive terminal tab 354, the negative terminal tab of each lithium ion battery pouch cell in the second group having an exterior portion that includes a joining region, and the positive terminal tab of each lithium ion battery pouch cell in the second group having an exterior portion that includes a joining region, the exterior portion of the positive terminal tab of each lithium ion battery pouch cell in the second group being composed of aluminum [0020] , and at least the joining region of the exterior portion of the negative terminal tab 
wherein the positive terminal tabs 354, 454, 554 of the first group of lithium ion battery pouch cells are electrically connected to the negative terminal tabs 58, 158, 258 of the second group of lithium ion battery pouch cells.
Regarding claim 2, further comprising:
an aluminum bus bar 74 [0020], wherein the joining region of the exterior portion of the positive terminal tab of each lithium ion battery pouch cell in the first group is welded to the aluminum bus bar, and wherein the joining region of the exterior portion of the negative terminal tab of each lithium ion battery pouch cell in the second group is welded to the aluminum bus bar [0020].
Regarding claim 3, the joining regions of the exterior portions of the positive terminal tabs of the lithium ion battery pouch cells in the first group are stacked together and overlap, and wherein a weld joint welds the joining regions of the exterior portions of the positive terminal tabs of the lithium ion battery pouch cells in the first group to each other as well as to the aluminum bus bar [0022].  Figure 2.
Regarding claim 4, the joining regions of the exterior portions of the negative terminal tabs of the lithium ion battery pouch cells in the second group are stacked together and overlap, and wherein a weld joint welds the joining regions of the exterior portions of the negative terminal tabs of the lithium ion battery pouch cells in the second group to each other as well as to the aluminum bus bar [0022].  Figure 2.
Regarding claim 10, further comprising:

Regarding claim 11, Lev discloses a lithium ion battery pack comprising:
a first group of lithium ion battery pouch cells, each of the first group of lithium ion battery pouch cells having a positive terminal tab that includes an exterior portion composed of aluminum [0016]; and
a second group of lithium ion battery pouch cells, each of the second group of lithium ion battery pouch cells having a negative terminal tab that includes an exterior portion, wherein at least part of the exterior portion of the negative terminal tab of each lithium ion battery cell in the second group is composed of aluminum or nickel-coated aluminum, and wherein the exterior portion of each positive terminal tab and the part of the exterior portion of each negative terminal tab that is composed of aluminum or 
Regarding claim 15, each of the lithium ion battery pouch cells in the second group further comprises a positive terminal tab that includes an exterior portion composed of aluminum [0016], the lithium ion battery further comprising:
a third group of lithium ion battery pouch cells, each of the third group of lithium ion battery pouch cells having a negative terminal tab that includes an exterior portion, wherein at least part of the exterior portion of the negative terminal tab of each lithium ion battery pouch cell in the third group is composed of aluminum or nickel-coated aluminum, and wherein the exterior portions of positive terminal tabs of the second group of lithium ion battery pouch cells and the parts of the exterior portions of the negative terminal tabs of the lithium ion battery pouch cells in the third group that are composed of aluminum or nickel-coated aluminum are welded to a common aluminum bus bar or are directly welded together [0022].
Regarding claim 16, Lev discloses a lithium ion battery pouch cell comprising: an envelope;
a plurality of lithium ion battery unit cells enclosed within the envelope, each of the lithium ion battery unit cells comprising a positive electrode, a negative electrode, and a separator disposed between the positive and negative electrodes (figure 1); 
a plurality of positive-side metal current collectors that are in contact with and exchange electrons with the positive electrodes of the plurality of lithium ion battery unit cells;

a positive terminal tab that electrically communicates with the positive-side metal current collectors inside the envelope, the positive terminal tab extending through the envelope and having an exterior portion outside of the envelope, the positive terminal tab further being composed of aluminum [0020]; and
a negative terminal tab that electrically communicates with the negative-side metal current collectors inside the envelope, the negative terminal tab extending through the envelope and having an exterior portion outside of the envelope, and wherein at least a part of the exterior portion of the negative terminal tab is composed of aluminum or nickel-coated aluminum [0020].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 13, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lev (US 2012/0315531) as applied to claim 1, in view of Leuther (US 2014/0011072).

Leuther teaches:
Regarding claim 8, at least the interior portion of the negative terminal tab of each lithium ion battery pouch cell of the second group is composed of nickel-coated aluminum.
Regarding claim 9, the negative terminal tab of each lithium ion battery pouch cell of the second group is composed entirely of nickel-coated aluminum.
Regarding claim 13, the negative terminal tab of at least one lithium ion battery pouch cell of the second group is entirely composed of nickel-coated aluminum.
Regarding claim 18, the negative terminal tab is composed of nickel-coated aluminum.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a layer of nickel to the negative terminal of Lev, as taught by Leuther, for the benefit of preventing the negative terminal from alloying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724